USCA11 Case: 21-12814      Date Filed: 07/26/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12814
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ALAN LAMAR MCCORMICK,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
          D.C. Docket No. 1:11-cr-00210-KOB-SGC-1
                   ____________________
USCA11 Case: 21-12814               Date Filed: 07/26/2022       Page: 2 of 8




2                          Opinion of the Court                       21-12814


Before BRANCH, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
       Alan McCormick, proceeding pro se, appeals the district
court’s denial of his motion for compassionate release under 18
U.S.C. § 3582(c)(1)(A). He argues that the district court erred in
determining that he failed to show extraordinary and compelling
reasons for his compassionate release. 1 After review, we affirm.
                               I.      Background
      McCormick pleaded guilty in 2011 to one count of
attempting to induce a minor to engage in sexual activity and one
count of transferring obscene material to a minor. He was



1
 McCormick also argues that the district court violated his due process rights
by failing to adequately consider the arguments and authorities discussed in
his reply, and that the district court’s cursory treatment of his reply indicated
bias. We disagree. The district court must explain its “decision[] adequately
enough to allow for meaningful appellate review.” United States v. Giron, 15
F.4th 1343, 1345 (11th Cir. 2021) (quotation omitted). “How much
explanation is required depends . . . upon the circumstances of the particular
case.” United States v. Potts, 997 F.3d 1142, 1146 (11th Cir. 2021) (quotation
omitted). Here, the district court complied with these requirements as it
provided a detailed order explaining its decision. And the order referenced
McCormick’s reply and some of the exhibits that he attached to the reply,
which belies McCormick’s contention that the district court ignored his reply
and the authorities contained therein.
USCA11 Case: 21-12814        Date Filed: 07/26/2022    Page: 3 of 8




21-12814               Opinion of the Court                       3

sentenced to a total of 235 months’ imprisonment followed by a
life term of supervised release.
       In 2020, McCormick filed a pro se motion for compassionate
release, arguing that he had recently been infected by COVID-19
and was not receiving medical care or treatment. He argued that
he suffered from medical conditions that made him highly
susceptible to risk from COVID-19, including COPD, high blood
pressure, and two heart valve surgeries. As a result, he requested
that he be granted compassionate release.
       The government argued that McCormick had not shown
extraordinary and compelling reasons warranting compassionate
release because he failed to show that his medical conditions
substantially diminished his ability to provide self-care in prison,
and that prison records showed that McCormick was receiving
adequate medical care for all of his medical conditions. The
government also argued that the 18 U.S.C. § 3553(a) factors
weighed against granting compassionate release.
      The district court initially denied McCormick’s motion,
concluding that McCormick did not show extraordinary and
compelling reasons as his prison medical records showed that his
medical conditions did not substantially diminish his ability to
provide-self care in prison, and he had recovered from COVID-19
without complication.
       Thereafter, McCormick filed a motion for reconsideration,
asserting that he never received the government’s response to his
USCA11 Case: 21-12814            Date Filed: 07/26/2022       Page: 4 of 8




4                         Opinion of the Court                    21-12814

motion and did not have the opportunity to file a reply. The
district court granted the motion for reconsideration and vacated
the order denying compassionate release.
       McCormick filed a reply, arguing that, based on an internal
Department of Justice (DOJ) memorandum, the government was
required to concede that extraordinary and compelling reasons
existed in his case due to his medical conditions. He also argued
that the § 3553(a) factors supported his request. In support, he
attached a filing from another case that discussed the alleged DOJ
policy, as well as news articles discussing COVID-19, and various
medical records. 2
       The district court then denied McCormick’s motion for
compassionate release, concluding that McCormick failed to show
that his medical conditions substantially diminished his ability to
provide-self care in prison, he had recovered from COVID-19, and
he was vaccinated, which decreased his risk of severe
complications from possible reinfection. The district court also
noted that, even if an extraordinary and compelling reason existed,
the § 3553(a) factors weighed against a reduction. This appeal
followed.




2
 The medical records indicated that McCormick has received regular medical
care and treatments for his various medical conditions and that he received a
Covid-19 vaccine.
USCA11 Case: 21-12814               Date Filed: 07/26/2022    Page: 5 of 8




21-12814                  Opinion of the Court                             5

                              II.       Discussion
      Generally, a court “may not modify a term of imprisonment
once it has been imposed.” 18 U.S.C. § 3582(c). Section
3582(c)(1)(A), however, provides the following limited exception:
       the court, upon motion of the Director of the [BOP],
       or upon motion of the defendant after the defendant
       has fully exhausted all administrative rights . . . may
       reduce the term of imprisonment . . ., after
       considering the factors set forth in section 3553(a) to
       the extent that they are applicable, if it finds that . . .
       extraordinary and compelling reasons warrant such a
       reduction . . . and that such a reduction is consistent
       with applicable policy statements issued by the
       Sentencing Commission.
Id. § 3582(c)(1)(A). 3 Thus, under § 3582(c)(1)(A), the district court
may reduce a movant’s imprisonment term if: (1) there are
“extraordinary and compelling reasons” for doing so,
(2) the factors listed in 18 U.S.C. § 3553(a) favor doing so, and
(3) doing so is consistent with the policy statements in U.S.S.G.
§ 1B1.13. United States v. Tinker, 14 F.4th 1234, 1237 (11th Cir.
2021). If the district court finds against the movant on any one of
these requirements, it cannot grant relief, and need not analyze the
other requirements. Giron, 15 F.4th at 1347–48; Tinker, 14 F.4th


3
 We review de novo whether a defendant is eligible for an 18 U.S.C. § 3582(c)
sentence reduction. United States v. Bryant, 996 F.3d 1243, 1251 (11th Cir.),
cert. denied, 142 S. Ct. 583 (2021).
USCA11 Case: 21-12814         Date Filed: 07/26/2022    Page: 6 of 8




6                      Opinion of the Court                 21-12814

at 1237–38 (explaining that “nothing on the face of 18 U.S.C.
§ 3582(c)(1)(A) requires a court to conduct the compassionate-
release analysis in any particular order”).
        The Sentencing Commission defines “extraordinary and
compelling reasons” for purposes of § 3582(c)(1)(A) in Application
Note 1 to U.S.S.G. § 1B1.13. Pursuant to this definition, there are
four circumstances under which “extraordinary and compelling
reasons exist”: (A) the defendant suffers from (i) “a terminal
illness,” or (ii) a permanent health condition “that substantially
diminishes the ability of the defendant to provide self-care within
the environment of a correctional facility and from which he or she
is not expected to recover”; (B) the defendant is “at least 65 years
old,” “is experiencing a serious [age-related] deterioration in
physical or mental health,” and “has served at least 10 years or 75
percent of his or her term of imprisonment, whichever is less”;
(C) the defendant’s assistance is needed in caring for the
defendant’s minor child, spouse, or registered partner due to
(i) “[t]he death or incapacitation of the caregiver of the defendant’s
minor child or minor children” or (ii) “[t]he incapacitation of the
defendant’s spouse or registered partner”; or (D) there exist “other”
extraordinary and compelling reasons “[a]s determined by the
Director of the Bureau of Prisons.” U.S.S.G. § 1B1.13 cmt. n.1 (A)–
(D). We have held that “district courts are bound by the
Commission’s definition of ‘extraordinary and compelling reasons’
found in [§] 1B1.13,” and that Application Note 1(D) “does not
grant discretion to courts to develop ‘other reasons’ that might
USCA11 Case: 21-12814        Date Filed: 07/26/2022    Page: 7 of 8




21-12814               Opinion of the Court                       7

justify a reduction in a defendant’s sentence.” Bryant, 996 F.3d at
1248, 1262–65.
        McCormick asserted only medical conditions for his
compassionate release. Thus, he was eligible for compassionate
release only if he showed that he had a terminal illness or that the
medical conditions substantially diminished his ability to provide
self-care while in prison. U.S.S.G. § 1B1.13 cmt. n.1(A). He failed
to show either. Although he argues that his medical conditions
place him at severe risk from COVID-19, his medical records show
that, despite the pandemic, his conditions are being treated and are
manageable in prison and do not interfere with his ability to
provide self-care. And we have denied similar motions for
compassionate release where an inmate’s medical conditions are
manageable in prison, even when those conditions may place an
inmate at an increased risk from COVID-19. See Giron, 15 F.4th at
1346 (holding that the district court did not err in denying
compassionate release to an inmate with high cholesterol, high
blood pressure, and coronary artery disease even though inmate
was at increased risk from COVID-19 because his conditions were
manageable in prison); United States v. Harris, 989 F.3d 908, 912
(11th Cir. 2021) (holding that the district court did not abuse its
discretion by denying compassionate release to an inmate with
USCA11 Case: 21-12814            Date Filed: 07/26/2022       Page: 8 of 8




8                         Opinion of the Court                    21-12814

hypertension despite the increased risk of death or severe medical
complications from COVID-19). 4
    Accordingly, we affirm the district court’s denial of
McCormick’s motion for compassionate release.
       AFFIRMED.




4
  McCormick makes much of the fact that the DOJ had a purported internal
policy that if an inmate has certain medical conditions that the CDC has
identified as increasing one’s risk for complications or death from COVID-19,
it should concede that extraordinary and compelling reasons exist, and that
the government did not abide by this policy in his case. But even assuming
that the government had made such a concession, we would not be bound to
accept it. United States v. Colston, 4 F.4th 1179, 1187 (11th Cir. 2021).